Case 1:17-cv-01047-ESH Document 68-23 Filed 06/03/19 Page 1 of 4




                       EXHIBIT
                         20
                   Case 1:17-cv-01047-ESH Document 68-23 Filed 06/03/19 Page 2 of 4

   From:         Ken Konstanzer
   Sent:         Fri, 2 Sep 2016 19:43:20 -0400 (EDT)
   To:           Joe Halderman[jhalderman@projectveritas.com]; Christian Hartsock
                 [christian@projectveritas.corn]; Allison Maass[amaass@projectveritas.com]
   Subject:      FW: Creamer
   Attachments: Creamer Executive Overview.docx;Creamer Executive Overview.pdf



    I had to do this for James for one of our supporters. There are areas to improve, so I thought that I would send to you
    for consideration.


    Ken Konstanzer
    Chief of Staff
    Project Veritas
    1214 West Boston Post Road No. 145
    Mamaroneck, NY 10543
    770-235-2063




    **This email and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they
    are addressed. If you have received this email in error please notify the system manager. This message contains confidential
    information and is intended only for the individual named. lfyou are not the named addressee you should not disseminate, distribute
    or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-mail
    from your system. If you are not the intended recipient you are notified that disclosing, copying, distributing or taking any action
    in reliance on the contents of this information is strictly prohibited.**




                                                                                                                                    EXHIBIT

                                                                                                                                  /J/1   4 s5
                                                                                                                            3
                                                                                                                            LIS


Highly Confidential - Attorneys' Eyes Only                                                                                         PVA00004773
                  Case 1:17-cv-01047-ESH Document 68-23 Filed 06/03/19 Page 3 of 4



                                             Executive Overview

             1. The following narrative overviews a series of operations, which Project Veritas (PV) is
                currently engage in, all of which have connections through Robert Creamer an author
                and well respected Democratic political organizer and strategist. Creamer is the
                husband of Illinois Democratic Rep. Jan Schakowsky. He committed $2.3 million in
                bank fraud in the 1990. He's currently serving as outside consultant for anti-
                conservative Americans United For Change (AUFC).
             2. Creamer's bio from the Huffington Post follows:
                Robert Creamer Political Organizer, Strategist, Author; Partner Democracy
                Partners, has been a political organizer and strategist for four decades. He and his
                firm, Democracy Partners, work with many of the country's most significant issues
                and operations concerning Democratic campaigns. He was one of the major
                architects and organizers of the successful campaign to defeat the privatization of
                Social Security. He has been a consultant to the campaigns to end the war in Iraq,
                pass universal health care, pass Wall Street reform, change America's budget
                priorities and enact comprehensive immigration reform. He has also worked on
                hundreds of electoral campaigns at the local, state and national level -- and served
                as a consultant to the DNC and President Obama's campaigns in 2008 and 2012.
                Creamer is married to Congresswoman Jan Schakowsky from Illinois. Arianna
                Huffington calls his book; Stand Up Straight: How Progressives Can Win, a master's
                class in electoral politics.
             3. In early 2016, a PV undercover journalist "X" engaged Scott Foval, who has served
                as a "lieutenant" for Creamer on several of his political operations throughout the
                U.S. for years. Foval, longtime protégé of Creamer confidently reviewed "dirty"
                tactics that he and his colleagues have orchestrated at Trump rallies for the past 10
                months. The specifics of what Foval shared have not been revealed publicly at this
                time. Journalist "X" was able to nurture the relationship with Foval to the point where
                he secured a conf call and later a Washington D.C. meeting through Foval with
                Creamer with a new PV Jounalist "Y". Journalist "Y"'s back story is that he is a
                wealthy CA native who wanted to atone for his father's usury of minorities in the
                1960s. After two face-to-face meetings with Creamer over a 30-day period, "Y" had
                convinced Creamer that he wanted to financially support aggressive "dirty activities"
                (all of which would be illegal in some fashion if executed) and internally identified
                two operations where PV could embed additional PV journalists . During the first of
                the two meeting "Y" got Creamer to invite "Y"'s niece (PV Journalist "Z") to embed
                with his dirty tricks team in Cleveland, OH during the RNC in July. Journalist "Z" was
                so well received by the paid "organizer" staff that she was pictured in the
                Washington Times while building a "brick" wall taunting Trump at the RNC in
                Cleveland. "Z" just recently was offered a full-time internship with AUFC. "Z" refused
                receiving pay, housing and per-diem under the guise that her wealthy uncle "Y"
                would cover all of her expenses. She is to start work in a week or so with national
                responsibilities for activities yet to be defined.
             4. On 8/26, Creamer offered "Y" two traditional "organizer" operations (costing $200K
                 each) with the request that "Y" fund them at some level. "Y" is contacting Creamer
                 this weekend and will promise to wire him 10% of the cost to execute either of the




Highly Confidential - Attorneys' Eyes Only                                                         PVA00004774
                  Case 1:17-cv-01047-ESH Document 68-23 Filed 06/03/19 Page 4 of 4



                  programs ($20K), thanking him for the detailed overview, but stating that both
                  operations are far too "tame" for him and then propose a illegal Surrogate Voting
                  Scenario. This scenario is similar to a felonious scheme that Foval himself has
                  previous reviewed and endorsed during his first meeting with "X." During that phone
                  conversation "Y" will also mention that his financial manager will contact Creamer to
                 facilitate the wiring of funds. PV journalist "A," a U.S. citizen with a British accent will
                  play the role of "Y"'s financial manager, who is based in Europe and has a
                  European cell phone and email address. Once obtained, Journalist "A" will pass
                  along the wiring information to PV management and we will process the funds. In
                  addition to fostering additional credibility for Journalist "X", "Y" & "Z" the purpose of
                  the funds is to create an opportunity for "A" to possibly further develop his
                  relationship with Creamer and meet him in D.C. for lunch the "next time they are
                  both in town." In real life "A" is a retiring Medical Surgeon who has traveled the
                  world extensively, so his back story is very sound and impressive.
              5. As mentioned, Journalist "A" will contact Creamer for wiring instructions and try to
                  advance his operation where he shares that he has many clients that are similar to
                  "Y" who are very supportive of the Democratic Party's platform and seeing HRC get
                  elected etc. He will then try to coordinate a lunch meeting in DC, with the intent of
                  identifying if there is a network through Creamer that he could develop to get to any
                  of "A"'s previously identified targets:




              6. Journalist "Z" will continue to work in an embedded mode in whatever capacity
                 Creamer or his colleagues assigns her to. The main focus is to identify any illegal
                 activities or abuses, specifically any collusion to create chaos at Republican fund
                 raisers, speeches or other events.
              7. Journalist "X" will revisit with Foval focusing on the fact that "Y" really wants to
                 participate in and fund something more aggressive like the Surrogate Voting
                 Scenario
              8. http://www.democracypartners.comPq=page/client-list




Highly Confidential - Attorneys' Eyes Only                                                               PVA00004775
